     Case 3:19-cv-01667-LAB-AHG Document 68 Filed 08/19/20 PageID.1257 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9                             UNITED STATES DISTRICT COURT
10                          SOUTHERN DISTRICT OF CALIFORNIA
11
12    SENTYNL THERAPEUTICS, INC.,                        Case No.: 3:19-cv-1667-LAB-AHG
13                                      Plaintiff,       ORDER GRANTING JOINT
      v.                                                 MOTION TO EXTEND DEADLINE
14
                                                         FOR COMPLETION OF EXPERT
15    U.S. SPECIALTY INSURANCE                           WITNESS DISCOVERY
      COMPANY,
16
                                      Defendant.         [ECF No. 67]
17
18
19
20          Before the Court is the parties’ Joint Motion to Extend Deadline for Completion of
21    Expert Witness Discovery. ECF No. 67. The parties seek an order from the Court extending
22    the deadline to complete expert discovery by approximately two weeks. Id. at 2.
23          Parties seeking to continue deadlines must demonstrate good cause. Chmb.R. at 2
24    (stating that any request for continuance requires “[a] showing of good cause for the
25    request”); see also FED. R. CIV. P. 16(b)(4) (“A schedule may be modified only for good
26    cause and with the judge’s consent”); FED. R. CIV. P. 6(b) (“When an act may or must be
27    done within a specified time, the court may, for good cause, extend the time”).
28          “Good cause” is a non-rigorous standard that has been construed broadly across


                                                     1
                                                                              3:19-cv-1667-LAB-AHG
     Case 3:19-cv-01667-LAB-AHG Document 68 Filed 08/19/20 PageID.1258 Page 2 of 2



 1    procedural and statutory contexts. Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259
 2    (9th Cir. 2010). The good cause standard focuses on the diligence of the party seeking to
 3    amend the scheduling order and the reasons for seeking modification. Johnson v. Mammoth
 4    Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) (“[T]he focus of the inquiry is upon
 5    the moving party’s reasons for seeking modification. . . . If that party was not diligent, the
 6    inquiry should end.”) (internal citation omitted).
 7          Here, the parties have represented to the Court that they have encountered
 8    scheduling conflicts in scheduling the depositions of multiple proffered experts. ECF
 9    No. 67 at 3. The parties also represent that they have scheduled their remaining expert
10    depositions for September 8 and September 18. ECF No. 67-1 at 2. As such, the parties
11    request a 15-day extension of the expert discovery deadline, originally scheduled for
12    September 3, and do not seek to modify any other deadlines in the case. ECF No. 67
13    at 2–3.
14          The Court finds good cause to grant the request. Therefore, the Court GRANTS the
15    motion as follows:
16          1.     All expert discovery shall be completed by all parties by September 18, 2020.
17    The parties shall comply with the same procedures as set forth in the paragraph in the
18    Scheduling Order governing fact discovery. See ECF No. 23 at ¶ 2.
19          2.     All other dates, deadlines, and procedures set forth in the Scheduling Order
20    (ECF No. 23) remain in place, except as explicitly modified by this Order.
21
22          IT IS SO ORDERED.
23    Dated: August 19, 2020
24
25
26
27
28

                                                    2
                                                                                3:19-cv-1667-LAB-AHG
